Citation Nr: 1135048	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO. 07-39 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to January 1953. He passed away in December 2006; the cause of death was listed as liver failure due to or as a consequence of hepatitis C induced cirrhosis. The Appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The appeal was remanded for additional development in August 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that the Veteran's hepatitis C was due to blood exposure during combat service in Korea. The Veteran's service in Korea with the 65th Infantry Regiment is confirmed on his DD 214, but most of the Veteran's service personnel and service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is unclear whether the Veteran had any other risk factors besides blood exposure in service. Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. VBA Letter 211B (98-110) Nov. 30, 1998. The Appellant should be sent a hepatitis C risk factor questionnaire and asked to fill it out about the Veteran, to the best of her ability.

It is also unclear when the Veteran was first diagnosed with hepatitis C. It seems it was between 1994 and 1999, since records from this time are not in the claims file. The Appellant should be given the opportunity to identify any medical records from the time of the Veteran's initial diagnosis. These records should be obtained. 

There are several notations in the file indicating that the Veteran was treated at P.W. Hospital, but no records from this facility. See, e.g. VA Treatments Recs. (Oct. 2000) and Dr. M.P. (Feb. 2000). Hospice records show that the Veteran's provider was Dr. K.E., but there are no records from Dr. K.E. beyond the general hospice treatment notes. These records should be obtained. 38 C.F.R. § 3.159(c)(1).

A February 1999 Request for Information indicates that the NPRC searched the records of the 65th Infantry Regiment for medical or personnel records, but with negative results.  However, the Veteran received the Combat Infantryman Badge and was awarded service connection for posttraumatic stress disorder before his death.  One of his stressors was described as multiple incidents of hand-to-hand combat with the enemy during his time in Korea.  It is reasonable to conclude that he was likely exposed to the blood of others during his combat experience, and that point is conceded by VA.  

The RO/AMC should obtain a VA medical opinion on the nature and etiology of the Veteran's hepatitis C. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).


Accordingly, the case is REMANDED for the following action:

1. Complete these instructions in numerical order.

2. Send the Appellant a letter which includes a hepatitis C risk factor questionnaire. Ask her to fill it out about the Veteran as best as she can.

3. Ask the Appellant to identify any records in which the Veteran was first diagnosed with hepatitis C, including any records dated from 1994 to 1999. If she provides enough detail, obtain these records

4. Obtain the Veteran's complete P.W. Hospital treatment records. Evidence of attempts to obtain these records should be associated with the claims file. 

5. Obtain the Veteran's complete Dr. K.E. treatment records. Evidence of attempts to obtain these records should be associated with the claims file.

6. Obtain a VA opinion on the nature and etiology of the Veteran's hepatitis C. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. 

The examiner should offer an opinion as to whether hepatitis C is at least as likely as not (50/50 probability) related to blood exposure in service. If the examiner finds it is related to risk factors after service, he should explain his reasoning.  Blood exposure in service is conceded by VA.

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

8. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

